Citation Nr: 0712401	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota wherein the RO granted service-connection 
for PTSD with depression and assigned the disability an 
initial rating of 30 percent, effective June 6, 2002.  The 
veteran appeared at a videoconference hearing before the 
Board in March 2006 and the transcript is of record.

A subsequent decision dated October 2005, during the pendency 
of this appeal, granted the veteran an increased initial 
rating to 50 percent, effective June 6, 2002.  Regardless of 
the RO's actions, the issue remains before the Board because 
the increased rating was not a complete grant of the maximum 
benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran, in an April 2005 statement by his 
representative, identified treatment records at the VA 
medical center (VAMC) in Minneapolis, Minnesota from 1994 to 
the present relevant specifically to his PTSD increased 
rating claim.  Currently, the C-file only includes records 
from 2003 to 2005; there is no indication the RO attempted to 
obtain records dated prior to 2003.  Federal records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The RO should make an attempt to 
obtain VAMC records from 1994 to 2003 and from 2005 to the 
present because the record may not be currently complete. 

Similarly, at the Board hearing in March 2006, the veteran 
testified that he had just been accepted into the PTSD 
program.  He also testified that he meets with a social 
worker once a month and that he would soon be seeing a 
private psychiatrist.  Although the veteran has had ample 
time to submit these records (the record was left open for 90 
days), the RO should take this opportunity to ensure that all 
treatment records, whether private or VA, are obtained.  The 
RO should also ensure that all VCAA notice obligations are 
satisfied in light of recent Court decisions.

The veteran was afforded VA examinations for his PTSD in July 
2003 and January 2005.  The examiners indicated similar 
symptoms and manifestations, but there is conflicting 
information regarding what symptoms and manifestations are 
attributable to his PTSD versus his substance abuse problem.  
The veteran's representative raises an issue, moreover, with 
the medical qualifications of the January 2005 examiner, 
although the examination report was approved and reviewed by 
a medical doctor.  The veteran also testified at his Board 
hearing to worsened symptoms and manifestations due to his 
PTSD, to include suicidal and homicidal ideations. 

The medical evidence currently of record is ambiguous and may 
not accurately reflect the current severity of the veteran's 
condition.  The duty to assist, therefore, mandates the 
veteran be afforded a new VA examination.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted); 38 C.F.R. 
§ 3.327(a) (2006); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991)(the duty to assist includes the duty to 
conduct a thorough and contemporaneous examination of the 
veteran).

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.

2.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any 
private doctor for treatment for his 
PTSD.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Minneapolis, Minnesota from January 
1994 to July 2003 and from October 2005 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  After the above records are obtained, 
to the extent available, schedule the 
veteran for a psychiatric examination for 
his PTSD with depression to ascertain the 
current severity of the condition.  The 
examiner must conduct all necessary tests 
to ascertain the manifestations, if any, 
of the veteran's condition and, without 
resorting to speculation, indicate which 
manifestations are attributable to his 
PTSD versus other medical conditions, to 
include substance abuse. 

The examiner should review pertinent 
documents in the claims folder and 
provide a complete rationale for any 
opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered, specifically 
those rendered by the July 2003 and 
January 2005 VA examiners. 

5. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

